DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0048075 (hereinafter referred to as Takizawa) in view of U. S. Patent Application Publication No. 2013/0280527 (hereinafter referred to as Niimi).
Takizawa, in [0887]-[0931], discloses the top coat composition comprising a resin that includes resin with recurring units as disclosed in I-1 to I-5 that has fluorine atoms in the Rt1-Rt3 can be fluorine (see [0902], resin XB), and has resin that has little or no fluorine atoms ([0931], resin XA) i.e., the resin with fluorine atoms is in the claim %.  Takizawa, in [0978], discloses that the top coat composition includes a basic compound such as an amine or amide compound ([0967]-[0978]) (claim 10).  Takizawa, in [0947], discloses that the composition further includes alcohol as the organic solvent can be a cyclic alcohol (a secondary alcohol) and does not include peroxide in its composition (claims 1-2, 4-6, 8-9, 11, 15-18).  Takizawa, in 
The difference between the claims and Takizawa is that Takizawa does not disclose that the top coat composition includes an antioxidant.
Niimi, in [0051], discloses that the top coat layer includes antioxidant in its composition.
.
Claims 7, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0048075 (hereinafter referred to as Takizawa) in view of U. S. Patent Application Publication No. 2013/0280527 (hereinafter referred to as Niimi) as applied to claims 1-6, and 8-18, above and further in view of U. S. Patent Application Publication No. 2011/0123925 (hereinafter referred to as Yun).
Takizawa in view of Niimi is discussed in paragraph no. 3, above.
Takizawa, in [0946]-[0947], discloses that the solvents in the top coat composition can be a cyclic alcohol (secondary 
The difference between the claims and Takizawa is that Takizawa does not disclose that the solvent can be an ether based solvent.
Yun, in [0100]-[0103], discloses that the resist protective layer can include ether based solvents.
Therefore, it would be obvious to a skilled artisan to modify Takizawa by employing ether based solvents as taught by Yun because Takizawa, in [0968], discloses that the solvents can be mixed solvents (more than one solvent), and in [0947] discloses that the other hydrocarbon based solvents can also be used. 
Response to Arguments
Applicant's arguments filed December 13, 2021, have been fully considered but they are not persuasive.  The 35 U.S.C. 103 rejections made in the previous office action are maintained.  With respect to applicant’s arguments that Takizawa does not .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 24, 2022.